DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claim 1, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “for a fluid chromatograph” in the preamble of Claim 1 is not given patentable weight.
With regard to Claim 1, “a casing that…stores a device to be maintained” is interpreted to positively recite said “a device to be maintained”, such that claimed device to be maintained must be present in the device storage structure. See MPEP § 2115. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 7, lines 4-5, “a thickness of the cover member decreases from a portion closer to the second end than to the first end toward the first end” is unclear as to which end has the decreased thickness. The Examiner suggests that deleting “than to the first end” would make it clear that the first end has a decreased thickness as compared to the second end.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erwin (US 6,297,950).

    PNG
    media_image1.png
    535
    620
    media_image1.png
    Greyscale

With regard to Claim 1, Erwin discloses a device storage structure comprising a casing that has an opening and stores a device to be maintained (Figure 2, C3/L5-11, carrier 30 (casing) with an opening, the carrier 30 storing a hard drive disk 14 (device to be maintained)). The device storage structure comprises a door provided at the casing to close and open at least a partial area of the opening (Figure 2, C3/L22-32, frame 34 (door)).
Erwin discloses wherein the door includes first and second frames that are turnable around a turning axis and spaced apart from each other on the turning axis (Figure 2, C3/L33-42, C4/L18-29, frame 34 has top and bottom edges (first and second frame) each with a groove 66; the first and second frames swing about the hinge 48 between an open and closed position).
Erwin discloses that the door includes a cover member that is attachable to and detachable from the first and second frames and covers the at least a partial area when the door is closed (Figure 2, C4/L18-29, the grooves 66 associated with the claimed first and second frames mate with the edges 68 of the retainer 36; the retainer 36 and air filter 38 forming a cover).
Erwin discloses that a space is formed between the first frame and the second frame (Figure 2, C3/L33-42, top and bottom edges (first and second frame) of frame 34 are separated by side edges of frame 34).
With regard to Claim 2, Erwin discloses wherein the door further includes a frame coupler that couples a portion of the first frame spaced apart from the turning axis to a portion of the second frame spaced apart from the turning axis (Figure 2, C3/L33-42, side edges of frame 34 (frame coupler) couple the top and bottom edges of frame 34 at locations spaced part from the turning axis).
With regard to Claim 3, Erwin discloses further comprising a first angle restrictor that restricts an opening angle of the door from exceeding a first opening angle with the cover member attached to the first and second frames (Figure 2, C3/L5-32, when the carrier 30 is installed in the computer housing 10, the computer housing 10 acts as a first angle restrictor).
With regard to Claim 4, Erwin discloses wherein a second angle restrictor that restricts an opening angle of the first frame from exceeding a second opening angle that is larger than the first opening angle with the cover member detached from the first and second frames is formed (C3/L5-32, when the carrier is removed from the computer housing 10, the frame 34 swings about the hinge 48 until the frame 34 is prevented from swinging further out by either the hinge 48 or the side of the carrier 30 (second angle restrictor; the retainer 36 and air filter 38 (cover) are removable from the frame 34).
With regard to Claim 7, Erwin discloses wherein the cover membrane extends to have first and second ends, the first end is closer to the turning axis than the second end (Figure 2, C3/L51-62, first end of the retainer 36 includes the flexible joint 62 spring, second end of the retainer is the other side).
Erwin discloses a thickness of the cover member decreases from a portion closer to the second end toward the first end, in a case where the cover member is viewed in a direction of the turning axis (Figure 2, C3/L59-62, the flexible joint 62 spring biases the retainer 36 in the open configuration so that the retainer 36 firmly presses outward against the frame 34 to hold the air filter 38 in the frame 34). Since the flexible joint 62 is at the first end, the second end would be the end that is firmly pressed outward against the frame, such that the second end is thicker than the first end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 6,297,950), as applied to the claims above, in view of Jaeb (US 2007/0138174) or Fesenmyer (US 2016/0207468).
With regard to Claim 5, Erwin discloses all the limitations in the claims as set forth above. 
Erwin discloses the cover member is switchable between a fixed state where the cover member is coupled to the first frame based on a predetermined positional relationship and a sliding state where the cover member is slidable with respect to the first frame (Figure 2, C3/L21-32, C4/L4-29, the retainer 36 and air filter 38 (cover) is switchable between a press fit state and a slidable state in which the retainer 36 slides along grooves 66 of the first and second frames).
Erwin discloses the device storage structure further includes a guide that slidably guides the cover member in one direction (Figure 2, C4/L4-29, grooves 66).
However, Erwin is silent to a snap-fit mechanism that switches the cover member to the fixed state by engaging the cover member with the first frame when the cover member being slidable is put in the predetermined positional relationship with the first frame by the guide.
Nevertheless, snap fit attachments are ubiquitous in many art areas for attaching one object to another. See for example Jaeb ([0040]) which discloses a cover may be held by frictional fit or snap fit. See also Fesenmyer ([0023]) which discloses that snap fits may be releasable.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the device of Erwin to comprise a snap-fit mechanism that switches the cover member to the fixed state by engaging the cover member with the first frame when the cover member being slidable is put in the predetermined positional relationship with the first frame by the guide, as taught by Jaeb or Fesenmyer, to yield nothing more than the predictable results of attaching the retainer 36 of Erwin to the frame 34 comprising the first and second frames.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 6,297,950), as applied to the claims above, in view of Carr (US 2002/0097560).
With regard to Claim 6, Erwin discloses all the limitations in the claims as set forth above. Erwin discloses comprising a hinge that is provided at the casing to be located on the turning axis (Figure 2, C3/L33-43, hinge 48). Erwin discloses the first and second frames are respectively provided at the casing to be turnable around the turning axis by the hinge (Figure 2, C3/L33-43). 
However, Erwin is silent to the hinge being a first and second hinge.
It would have been obvious to one of ordinary skill at the effective filing date of the invention for the hinge of Erwin to be a first and second hinge, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B), citing In re Harza, 274 F.2d 669, 124 (USPQ 378 (CCPA 1960).
However, modified Erwin is silent to the first and second hinges are configured to generate a holding force for holding an opening angle of the door at a reference angle when the opening angle of the door is the predetermined reference angle.
Carr discloses a computer chassis door with a hinge pivotally interconnecting a door mounted on chassis (Abstract). Carr discloses an embodiment in which a cammed hinge provides a holding force to maintain the door in the open and closed position ([0004]-[0005]). The predetermined reference angle may be any angle preferred by the user.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the first and second hinges of modified Erwin to be configured to generate a holding force for holding an opening angle of the door at a reference angle when the opening angle of the door is the predetermined reference angle, as taught by Carr, in order to keep the frame 34 of Erwin in an open or closed position.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-10 are directed to subject matter beyond the scope of Erwin, Jaeb, Fesenmyer, or Carr. Furthermore, incorporating the subject matter of Claims 8 or 9 into independent Claim 1 would breathe life into the preamble of “a device storage structure for a fluid chromatograph” since the device to be maintained is positively claimed in Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777